       Case 16-70212-JAD                       Doc 105
     Fill in this information to identify the case:
                                                               Filed 06/09/21 Entered 06/09/21 11:19:23                        Desc Main
                                                              Document Page 1 of 5
     Debtor 1              WESLEY M RUFFNER


     Debtor 2              MILISA B RUFFNER
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-70212JAD




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  LAKEVIEW LOAN SERVICING LLC                                                      2

 Last 4 digits of any number you use to identify the debtor's account                         4   7   7   9

 Property Address:                             431 PARDEE RD
                                               PHILLIPSBURG PA 16866




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        2,360.89

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        2,360.89

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        2,360.89


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $470.84
         The next postpetition payment is due on                 6 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
   Case 16-70212-JAD              Doc 105       Filed 06/09/21 Entered 06/09/21 11:19:23                               Desc Main
                                               Document Page 2 of 5



Debtor 1     WESLEY M RUFFNER                                                 Case number   (if known)   16-70212JAD
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   06/09/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 16-70212-JAD            Doc 105     Filed 06/09/21 Entered 06/09/21 11:19:23                             Desc Main
                                           Document Page 3 of 5



Debtor 1     WESLEY M RUFFNER                                           Case number   (if known)   16-70212JAD
             Name




                                              Disbursement History

Date         Check #   Name                                   Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
09/28/2020   1172973   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             230.45
10/26/2020   1176062   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              87.79
12/21/2020   1182095   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              83.78
01/25/2021   1185059   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              63.84
04/26/2021   1194723   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             700.00
05/25/2021   1197861   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                           1,195.03
                                                                                                                      2,360.89

MORTGAGE REGULAR PAYMENT (Part 3)
07/26/2016   1005889   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            756.14
08/26/2016   1009885   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            566.71
09/27/2016   1013908   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            366.93
10/26/2016   1017783   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            429.05
11/21/2016   1021096   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            231.31
12/21/2016   1024392   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            492.11
01/27/2017   1027858   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            430.24
02/24/2017   1031273   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            370.32
03/28/2017   1034707   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            370.26
04/21/2017   1038002   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            437.61
05/25/2017   1041282   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            368.44
06/27/2017   1044658   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            505.88
07/25/2017   1047970   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            444.25
08/25/2017   1051306   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            440.36
09/26/2017   1054632   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            263.85
10/25/2017   1057989   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            886.27
11/21/2017   1061265   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            538.22
12/21/2017   1064551   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            130.82
01/25/2018   1067984   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            261.60
02/23/2018   1071162   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            261.56
03/28/2018   1074355   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            261.52
04/24/2018   1077596   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            261.74
05/25/2018   1080852   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            656.14
06/22/2018   1083998   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            822.40
07/26/2018   1087210   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            559.28
08/28/2018   1090423   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            559.30
09/25/2018   1093554   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            559.33
10/29/2018   1096802   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            704.55
11/27/2018   1099941   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            556.53
12/21/2018   1103054   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            409.25
01/25/2019   1106258   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            701.62
02/25/2019   1109510   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            554.50
03/25/2019   1112800   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            554.29
04/26/2019   1116097   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            700.84
05/24/2019   1119496   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            820.57
06/25/2019   1122888   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            559.89
07/29/2019   1126329   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            564.57
08/27/2019   1129800   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            564.63
09/24/2019   1133112   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            564.70
10/24/2019   1136437   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            704.72
11/25/2019   1139904   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            409.81
12/23/2019   1143287   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            557.44
01/28/2020   1146748   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            558.69
02/25/2020   1150270   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            558.78
03/23/2020   1153752   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            558.89
04/27/2020   1157212   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            953.72
05/26/2020   1160551   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            395.11
06/26/2020   1163684   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            537.40
07/29/2020   1166811   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            537.47
08/25/2020   1169885   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            537.55
09/28/2020   1172973   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            493.12
10/26/2020   1176062   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            474.64
11/24/2020   1179140   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            401.32
12/21/2020   1182095   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            549.56

Form 4100N                                   Notice of Final Cure Payment                                               page 3
   Case 16-70212-JAD            Doc 105     Filed 06/09/21 Entered 06/09/21 11:19:23                             Desc Main
                                           Document Page 4 of 5



Debtor 1     WESLEY M RUFFNER                                           Case number   (if known)   16-70212JAD
             Name




                                              Disbursement History

Date         Check #   Name                                   Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
01/13/2021   1179140   LAKEVIEW   LOAN SERVICING LLC          CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                        -401.32
01/13/2021   1183570   LAKEVIEW   LOAN SERVICING LLC          PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                         401.32
01/25/2021   1185059   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              474.64
02/22/2021   1188175   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              409.86
03/26/2021   1191460   LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              995.06
                                                                                                      29,595.36




Form 4100N                                   Notice of Final Cure Payment                                               page 4
  Case 16-70212-JAD           Doc 105      Filed 06/09/21 Entered 06/09/21 11:19:23                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

WESLEY M RUFFNER
MILISA B RUFFNER
431 PARDEE ROAD
PHILIPSBURG, PA 16866

KENNETH P SEITZ ESQ
LAW OFFICES OF KENNY P SEITZ
POB 211
LIGONIER, PA 15658

LAKEVIEW LOAN SERVICING LLC
C/O M & T BANK
ATTN TRUSTEE PAYMENT CTR
PO BOX 1288
BUFFALO, NY 14240-1288

M & T BANK
PO BOX 840
BUFFALO, NY 14240

MCCALLA RAYMER ET AL
NATL BANKRUPTCY DEPT**
1544 OLD ALABAMA RD**
ROSWELL, GA 30076-2102




6/9/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
